Case 1:19-cv-14122-NLH-AMD Document 36 Filed 07/20/20 Page 1 of 11 PageID: 190



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY

     BARRY COTTMAN,
                                           1:19-cv-14122-NLH-AMD
                    Plaintiff,
                                           OPINION
          v.

     JODY FARABELLA,
     MILLVILLE CHIEF OF POLICE,
     P.O. JOSEPH DIXON
     172, P.O. ROBERT RUNKLE
     160, CITY OF MILLVILLE, NEW
     JERSEY,

                    Defendants.


 APPEARANCES:

 JUSTIN TERENCE LOUGHRY
 LOUGHRY & LINDSAY, LLC
 330 MARKET STREET
 CAMDEN, NJ 08102

      On behalf of Plaintiff

 A. MICHAEL BARKER
 BARKER, GELFAND & JAMES
 LINWOOD GREENE
 210 NEW ROAD
 SUITE 12
 LINWOOD, NJ 08221

      On behalf of Defendants Jody Farabella and City of
      Millville

 THOMAS B. REYNOLDS
 REYNOLDS & HORN, P.C.
 A PROFESSIONAL CORPORATION
 750 ROUTE 73 SOUTH
 SUITE 202 A
 MARLTON, NJ 08053

      On behalf of Defendants Joseph Dixon and Robert Runkle
Case 1:19-cv-14122-NLH-AMD Document 36 Filed 07/20/20 Page 2 of 11 PageID: 191



 HILLMAN, District Judge

      This matter concerns claims by Plaintiff of excessive force

 and unlawful seizure against two police officers, and claims of

 municipal liability against the City of Millville and its police

 chief, Jody Farabella.

      Plaintiff, Barry Cottman, who is African-American, claims

 that on June 27, 2017, he was crossing a street in Millville,

 New Jersey “not engaged in any unlawful activity,” when

 Defendant Millville police officers Joseph Dixon and Robert

 Runkle “confronted plaintiff with one or more groundless

 accusations of supposedly wrongful or inappropriate conduct.”

 (Docket No. 1 at 4.)     Plaintiff claims that the officers “argued

 with plaintiff but plaintiff engaged in no conduct that

 physically threatened or injured the defendants.”          (Id.)

 Plaintiff further claims that “[w]ithout reasonable provocation

 or justification, Defendant Officers Dixon and Runkle physically

 assaulted plaintiff, first seizing his person and then taking

 him forcefully to the ground, restraining him by straddling him

 and pinning him to the sidewalk; Defendant Dixon, who had

 effective control over Plaintiff but who was not satisfied with

 Cottman’s degree of compliance, struck Plaintiff a series of

 closed fist punches to the head and face, causing unnecessary

 and great pain, injury, bleeding, and intense fear and

 humiliation.”    (Id.)

                                      2
Case 1:19-cv-14122-NLH-AMD Document 36 Filed 07/20/20 Page 3 of 11 PageID: 192



        Plaintiff has asserted claims pursuant to 42 U.S.C. § 1983

 and its state law counterpart, the New Jersey Civil Rights Act

 (“NJCRA”), N.J.S.A. 10:6-2, et seq. 1       Plaintiff claims that the

 defendant officers used excessive force and unlawfully

 restrained him in violation of the Fourth and Fourteenth

 Amendments (Counts One and Two).         Plaintiff also claims that the

 Defendant Police Chief Farabella and the municipality are liable

 for his injuries because of their failure to properly train the

 officers and for their fostering of customs and policies which

 condone the use of excessive force (Count Three). 2

        Chief Farabella and the City of Millville have moved to

 dismiss Plaintiff’s claims against them.         Plaintiff does not

 oppose the dismissal of his claims against Chief Farabella in

 his official capacity because that claim is duplicative of his

 claims against Millville. 3     Plaintiff also does not oppose the


 1  The NJCRA has repeatedly been construed as analogous to §
 1983, and NJCRA claims are therefore analyzed under the legal
 framework applicable to § 1983 claims absent clear state law
 indicating a particular claim is to be analyzed distinctly
 from § 1983. Valles v. Cumberland County, 2019 WL 4051858, at
 *6 (D.N.J. 2019) (citing Trafton v. City of Woodbury, 799 F.
 Supp. 2d 417, 443-44 (D.N.J. 2011)). Just like § 1983, the
 NJCRA is a means of vindicating substantive rights and is not a
 source of rights itself. Gormley v. Wood-El, 93 A.3d 344, 358
 (N.J. 2014).

 2 See This Court has subject matter jurisdiction over this action
 pursuant to 28 U.S.C. § 1331, and supplemental jurisdiction over
 Plaintiff’s state law claims under 28 U.S.C. § 1367(a).

 3   Estate of Bard v. City of Vineland, 2019 WL 102405, at *2
                                      3
Case 1:19-cv-14122-NLH-AMD Document 36 Filed 07/20/20 Page 4 of 11 PageID: 193



 dismissal of his request for punitive damages for his claims

 against Millville. 4    Plaintiff, however, opposes Defendants’

 arguments that he has not properly pleaded his claims against

 them.

      For a claim against a municipality under § 1983, a

 municipality cannot be held liable under a theory of respondeat

 superior, but instead a municipality may be liable under § 1983

 “if the plaintiff identifies a municipal ‘policy’ or ‘custom’

 that was the ‘moving force’ behind the injury.”          Jewell v.

 Ridley Township, 497 F. App’x 182, 185 (3d Cir. 2012)

 (quoting Monell v. Dept. of Social Servs. of City of N.Y., 436

 U.S. 658, 691 (1978)).      A policy exists “when a decision-maker

 with final authority issues an official proclamation, policy, or

 edict.”   Noble v. City of Camden, 112 F. Supp. 3d 208, 221

 (D.N.J. 2015) (internal quotations and citations omitted).            “[A]

 custom may be established by showing that a given course of

 conduct, although not specifically endorsed or authorized by




 (D.N.J. 2019) (citing Janowski v. City of North Wildwood, 259 F.
 Supp. 3d 113, 131 (D.N.J. 2017)) (explaining that the
 plaintiff’s NJCRA and § 1983 claims against officers in their
 official capacities are duplicative of the plaintiff’s claims
 against the City).

 4 See Smith v. Borough of Dunmore, 633 F.3d 176, 183 (3d Cir.
 2011) (citing City of Newport v. Fact Concerts, Inc., 453 U.S.
 247, 271 (1981) (holding that “a municipality is immune from
 punitive damages under 42 U.S.C. § 1983”)).


                                      4
Case 1:19-cv-14122-NLH-AMD Document 36 Filed 07/20/20 Page 5 of 11 PageID: 194



 law, is so well-settled and permanent as virtually to constitute

 law.”   Id. (internal quotations and citations omitted).

      With regard to Chief Farabella, there are two theories of

 supervisory liability under which he may be found liable.

 First, Chief Farabella may be found liable if he “established

 and maintained a policy, practice or custom which directly

 caused [the] constitutional harm.”        Santiago v. Warminster Twp.,

 629 F.3d 121, 127 n.5 (3d Cir. 2010).        Second, Chief Farabella

 “may be personally liable . . . if he . . . participated in

 violating the plaintiff’s rights, directed others to violate

 them, or, as the person in charge, had knowledge of and

 acquiesced in his subordinates’ violations.”         Id. at 127

 (quoting A.M. ex rel. J.M.K. v. Luzerne Cty. Juvenile Det. Ctr.,

 372 F.3d 572, 586 (3d Cir. 2004)).

      Plaintiff’s claims against Millville and Chief Farabella

 are as follows:

      28. The various injuries and violations of right suffered
      by Plaintiff all proximately result from the deliberate
      indifference of the supervisory defendants to the
      protection of the rights, privileges and immunities of
      Plaintiff as guaranteed by the United States Constitution
      and laws of the United States, in violation of 42 U.S.C. §
      1983, and the New Jersey State Constitution and State Civil
      Rights Act. Defendant Officer Dixon has a documented
      history of deployment of excessive force. That history
      appears in numerous use of force reports dating back a
      number of years before the events of this case. Moreover,
      his history of use of force against the citizenry is well
      documented, and he has recently been characterized in
      widespread media reports as the most numerous generator of
      use of force reports of any law enforcement officer at any

                                      5
Case 1:19-cv-14122-NLH-AMD Document 36 Filed 07/20/20 Page 6 of 11 PageID: 195



      level (local, county or state) in the State of New Jersey.

      29. This documented history placed the chief, the police
      force and the City of Millville on actual notice of the
      need for training and supervision of Officer Dixon in his
      interactions with suspects or arrestees, concerning
      appropriate and inappropriate kinds and level of force to
      be employed in minor traffic or criminal violations.

      30. Dixon’s documented history, as well upon information
      and belief as the history of other members of the Police
      Department, revealed the need for focused and thorough
      training and policy making concerning the elements of
      excessive force and the imperative of avoiding infliction
      of blows to the face and head upon suspects or restrained
      suspects who are already under the control of the attending
      officers; but such injuries continue to be inflicted,
      including at the hands of Officer Dixon.

      30. The defendant administrators and municipality know of
      this history, which is publicly available, know of the
      dangers to persons in Plaintiff’s circumstances, and know
      of the need for more training and supervision, but have
      failed to meaningfully and effectively provide same, thus
      demonstrating deliberate indifference to the rights of
      persons such as plaintiff. As a proximate result, the
      Plaintiff has suffered injury, pain, anguish and lasting
      diminishment of bodily function, and will continue to so do
      in the future.

 (Docket No. 1 at 7-8.)

      Defendants argue that Plaintiff’s Monell liability claims

 are conclusory and lack sufficient detail and factual support to

 proceed. 5   Plaintiff counters that his complaint meets the proper


 5 When considering a motion to dismiss a complaint for failure to
 state a claim upon which relief can be granted pursuant to
 Federal Rule of Civil Procedure 12(b)(6), a court must accept
 all well-pleaded allegations in the complaint as true and view
 them in the light most favorable to the plaintiff. Evancho v.
 Fisher, 423 F.3d 347, 351 (3d Cir. 2005). A pleading is
 sufficient if it contains “a short and plain statement of the
 claim showing that the pleader is entitled to relief.” Fed. R.
                                      6
Case 1:19-cv-14122-NLH-AMD Document 36 Filed 07/20/20 Page 7 of 11 PageID: 196



 pleading standards, and then elaborates on his claims with

 additional facts and a certification of exhibits in his

 opposition to Defendants’ motion.        (See Docket No. 8.)

      The Court finds that Plaintiff’s claims against Chief

 Farabella are deficient because they fail to attribute any

 conduct specific to him.      Other than a general allegation that

 “the chief, the police force and the City of Millville” were “on

 actual notice of the need for training and supervision of

 Officer Dixon,” the complaint is silent as to what actions Chief

 Farabella specifically did or failed to do relative to

 establishing and maintaining a policy, practice or custom which

 directly caused Plaintiff’s constitutional harm.          The complaint

 also fails to specify how Chief Farabella participated in

 violating Plaintiff’s rights, directed others to violate them,

 or, as the person in charge, had knowledge of and acquiesced in




 Civ. P. 8(a)(2). Even though Rule 8(a) does not require that a
 complaint contain detailed factual allegations, “a plaintiff’s
 obligation to provide the grounds of his entitlement to relief
 requires more than labels and conclusions, and a formulaic
 recitation of the elements of a cause of action will not do.”
 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The
 complaint’s factual allegations must be sufficient to raise a
 plaintiff’s right to relief above a speculative level, so that a
 claim is “plausible on its face,” and that facial-plausibility
 standard is met “when the plaintiff pleads factual content that
 allows the court to draw the reasonable inference that the
 defendant is liable for the misconduct alleged.” Ashcroft v.
 Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at
 556).


                                      7
Case 1:19-cv-14122-NLH-AMD Document 36 Filed 07/20/20 Page 8 of 11 PageID: 197



 his subordinates’ violations.       See Kilgarriff v. Strunk, 2019 WL

 1434763, at *6 (D.N.J. 2019) (citing Evancho v. Fisher, 423 F.3d

 347, 353 (3d Cir. 2005) (explaining that to properly plead a

 claim against an individual government defendant in a civil

 rights action, the complaint must indicate how that defendant

 had personal involvement in the alleged wrongdoing, which can be

 shown through allegations of personal direction or of actual

 knowledge and acquiescence); Iqbal, 556 U.S. at 676 (“Because

 vicarious liability is inapplicable to [ ] § 1983 suits, a

 plaintiff must plead that each Government-official defendant,

 through the official’s own individual actions, has violated the

 Constitution.”)).

      Plaintiff’s claims against Millville are marginally better,

 but are still deficient.      Plaintiff alleges the history of

 Defendant Dixon and how his conduct was condoned and left

 unremediated by Millville, but the complaint fails to connect

 Dixon’s alleged conduct to a broader policy, custom or practice

 fostered by the Millville police department, which Plaintiff is

 required to do at the pleading stage.        See Malat v. Borough of

 Magnolia, 2020 WL 2553858, at *5 (D.N.J. 2020) (citing Rollins

 on behalf of Estate of Salaam v. City of Newark, 2020 WL

 1528035, at *3 (D.N.J. 2020) (“Conclusory recitations of the

 elements of a Monell claim are insufficient.”) (citing Benjamin

 v. E. Orange Police Dep’t, 937 F. Supp. 2d 582, 595 (D.N.J.

                                      8
Case 1:19-cv-14122-NLH-AMD Document 36 Filed 07/20/20 Page 9 of 11 PageID: 198



 2013) (dismissing the claim against the city because the

 plaintiff failed to plead adequate facts demonstrating the

 existence of a policy or custom)); Groark v. Timek, 989 F. Supp.

 2d 378, 386–87 (D.N.J. 2013) (quoting Board of County Com'rs,

 520 U.S. 397, 404 (1997) (quotations omitted) (explaining that

 in order to impose § 1983 liability pursuant to a custom,

 “plaintiff must show that the municipal action was taken with

 the requisite degree of culpability and [there must be] . . . .

 a direct causal link between the municipal action and the

 deprivation of federal rights. . . .        [P]laintiff must

 demonstrate that the municipal action was taken with ‘deliberate

 indifference’ to its known or obvious consequences . . . .            A

 showing of simple or even heightened negligence will not

 suffice.   A pattern or continued adherence to an approach that a

 municipality knows or should know has failed to prevent tortious

 conduct of police officers may establish the conscious disregard

 for the consequences of [its] action necessary to trigger

 municipal liability”); see also City of Oklahoma City v. Tuttle,

 471 U.S. 808, 821 (1985) (explaining that § 1983 was not

 designed to permit the imposition of liability “simply because

 the municipality hired one bad apple”).

      Plaintiff’s elaboration of his claims against Chief

 Farabella and Millville in his opposition brief have no effect

 on the sufficiency of his complaint as currently pleaded.           A

                                      9
Case 1:19-cv-14122-NLH-AMD Document 36 Filed 07/20/20 Page 10 of 11 PageID: 199



 plaintiff may not amend his complaint through arguments in a

 brief.   Klingberg v. Hatcher, 2018 WL 3410028, at *4 (D.N.J.

 2018) (citing Hall v. Revolt Media & TV, LLC, 2018 WL 3201795,

 at *3 (D.N.J. 2018) (citing Com. Of Pa. ex rel. Zimmerman v.

 PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988)).

       The content of Plaintiff’s opposition brief does impact,

 however, the Court’s consideration of Plaintiff’s request for

 leave to amend his claims, as well as the Court’s obligation

 under Third Circuit precedent to offer amendment when

 determining whether to dismiss a civil rights complaint for

 failure to state a claim.       See Fletcher–Harlee Corp. v. Pote

 Concrete Contractors, Inc., 482 F.3d 247, 251 (3d Cir. 2007)

 (directing that in “civil rights cases district courts must

 offer amendment” when determining whether to dismiss a civil

 rights complaint for failure to state a claim, “irrespective of

 whether it is requested” unless if “doing so would be

 inequitable or futile”).      Moreover, amendments to pleadings are

 governed by Federal Civil Procedure Rule 15, which provides that

 the Court “should freely give leave when justice so requires.”

 Fed. R. Civ. P. 15(a)(2).

       The Court finds that permitting Plaintiff to file an

 amended complaint is not inequitable or futile.          In addition to

 the dismissal of Plaintiff’s claims against Chief Farabella in

 his official capacity and Plaintiff’s demand for punitive

                                      10
Case 1:19-cv-14122-NLH-AMD Document 36 Filed 07/20/20 Page 11 of 11 PageID: 200



 damages against Millville, both of which claims will be

 dismissed with prejudice, the Court will dismiss Count Three in

 Plaintiff’s complaint without prejudice.         Plaintiff shall be

 afforded thirty days to file an amended complaint. 6

       An appropriate Order will be entered.



 Date: July 17, 2020                          s/ Noel L. Hillman
 At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




 6 The officer defendants filed their answer to Plaintiff’s
 complaint on December 3, 2019. (Docket No. 12.) Although the
 Court does not suggest that Plaintiff needs to amend his claims
 against the officer defendants, the Court’s decision to afford
 Plaintiff leave file an amended complaint is not limited solely
 to his claims against Chief Farabella and Millville. All
 defendants shall respond to the amended complaint as they
 determine appropriate.


                                      11
